Petition for Writ of Mandamus Denied and Opinion filed March 27, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01181-CV
____________
 
IN RE STEVEN BERNARD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On November 19, 2002, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also
Tex. R. App. P. 52.  Appellant sought a writ of mandamus to
require the trial court to hold an evidentiary hearing on his petition for writ
of mandamus filed in the trial court.  On
December 16, 2002, the trial court held a hearing and denied relator=s petition.  Because
the trial court has held a hearing and ruled on relator=s petition in the trial court, relator=s petition for writ of mandamus against the trial judge is
moot. 
Accordingly, we deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed March 27, 2003.
Panel consists of
Justices Edelman, Seymore, Guzman.